DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/013,715 is filed on 12/11/2017, This application is a CIP of 15/735,208 filed on12/11/2017 which is a 371 of PCT/EP2016/063473 filed on 06/13/2016. And claims foreign priority to GERMANY 102015210880.5 filed on 06/15/2015.
Information Disclosure Statement
The information disclosure statement filed on 5/20/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Current Status
This is the first office action in the merit for application 17/013,715, wherein claims 1-16 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086586 A1 Voutilainen in view of US 2014/0057609 A1, Vaananen. Vaananen is cited in the IDS submitted on 10/15/2021.
As to independent claim 1, Voutilainen teaches “A system for transmitting information between a first unit and a second unit, the system comprising the first unit, the second unit and a transducer, wherein - the transducer is a component of the first unit or of the second unit,” (fig 7 A-C, fig 8 A-B and fig 9, wherein Mobile device 18 reads on the first unit, whereas device 114 reads on second unit. Moreover, fig 9 [0093] and [0172] “magnetic sensor”, “image sensor”, reads on “transducer”)
“- the first unit comprises an electrical power source, at least one data-processing system and a first transceiver unit for electromagnetic radiation,” ([0170-0171] and [0145] wherein the electromagnetic induction radiation that powers the other device/second device is disclosed. Moreover, [0171] “power source circuit” the power source of the first device/mobile is disclosed. See [abstract] “power source”, see for example fig 8A “Near Field powering circuit” which is part of unit 1/ mobile device 18, and wherein the data processor 20 in connection with the other units reads on “data processing system”. Note: the same parameters are repeated on figs 7-9, thus, by using one fig out of the plurality of the figures should suffice. Moreover, [0187-0188] wherein the “transponder” and/or the “wireless transceiver” reads on “transceiver”; also see [0145-0147] and [0193])
 “- the second unit does not contain an electrical power source, but does contain a second transceiver unit for electromagnetic radiation, - the first transceiver unit and the second transceiver unit are configured to be wirelessly connected, via an electromagnetic coupling in the near field, such that power is transmitted from the first unit to the second unit and signals or data are transmitted from the second unit to the first unit or from the first unit to the second unit,” (figs 8B, 9 and [0171] and [0145], [0149].)
 “and - the second unit contains a feedback device that is configured to emit an optical and/or an acoustic signal corresponding to at least one feature from the group comprising the operating state and the readiness for use of at least the first or the second unit and the confirmation regarding commands of the system that have been carried out.” ([0155-0159] wherein the device to be disconnected based on the available charge and operating state and wherein the flag shows the readiness to receive power see [0158] “agrees”. And [0167-0168] wherein the feedback such as the message is provided. Wherein such message may include audible or visual features and effects. See [0158] “If either one of the devices has a flag up for need of charging and the other one agrees to provide power” reads on “feedback”.)
The express limitation of emitting optical and/or an acoustic signal, even though it is expected, yet has not been cited.
Vaananen teaches “- the second unit contains a feedback device that is configured to emit an optical and/or an acoustic signal.” ([0066] “chip unit 140 energizes or controls the loudspeaker 190 to produce an audible beep, music, or any sound signal. Alternatively, or to supplement the said sound signal, the radio transceiver chip unit 140 energizes or controls the light 180 to flash a light signal. Also, alternatively or to supplement the said sound signal and/or light signals”. Moreover, [0054] the inductive energy concept is applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical and or acoustic effects of Vaananen to be associated with the messaging approach of Voutilainen wherein such well-known approach would provide an emphasized messaging aspect that would draw users’ attention which in turn would increase the system feasibility and effectiveness. 

As to claim 2, Voutilainen as modified teaches “The system according to claim 1, wherein the feedback device is a lamp or a display.” ([0167-0168] wherein the message to be displayed, see [0148] “display”.)

As to claim 3, Voutilainen as modified teaches the limitations of claim 1 above.
Voutilainen is silent in regards to “wherein the feedback device is an acoustic system.”
Vaananen teaches “wherein the feedback device is an acoustic system.” (([0066] “chip unit 140 energizes or controls the loudspeaker 190 to produce an audible beep, music, or any sound signal. Alternatively, or to supplement the said sound signal, the radio transceiver chip unit 140 energizes or controls the light 180 to flash a light signal. Also, alternatively or to supplement the said sound signal and/or light signals”. Moreover, [0054] the inductive energy concept is applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical and or acoustic effects of Vaananen to be associated with the messaging approach of Voutilainen wherein such well-known approach would provide an emphasized messaging aspect that would draw users’ attention which in turn would increase the system feasibility and effectiveness. 

As to claim 4, Voutilainen as modified teaches “wherein the electrical power source is electric mains, an accumulator, a power store, a power converter or a combination thereof.” ([0013] “wireless power circuit”, [0064-0066] and [0069] “power source” reads on “electric mains”. Moreover, [0171] “converter”. Moreover, [0149-0159] wherein the Near Field Communication NFC has been explained and wherein the process of induction / transferring power as the charge accumulated is disclosed.)

As to claim 5, Voutilainen as modified teaches “wherein the transducer is an electrochemical sensor, a biochemical sensor, an optical sensor, a semiconductor sensor, a solids sensor, a microsystem, an electrode, an optrode, a physical sensor element or a combination thereof.” (fig 9, “image sensor” which reads on “optical sensor”; [0150] “shaped optical waveguide”, reads on “optical sensor” see claim 1 “wireless power circuit configured to exchange wireless power with the other apparatus, to convert between electrical signals modulated with high frequency data and the optical signals modulated with high frequency data received by the optical waveguide”. Moreover, [0148] all types of sensors associated with the functions of cell phone/ PAD are included, i.e. the sensors related to key pad and touch screen which reads on “physical sensor”, the sensor related to camera and imaging device, reads on “optical sensors”.)

As to claim 6, Voutilainen as modified teaches “wherein the second unit comprises a data- processing system. (fig 8A “Near Field powering circuit” which is part of unit 2/ mobile device 114, and wherein the data processor 20 in connection with the other units reads on “data processing system”.)

As to claim 8, Voutilainen as modified teaches “wherein the second unit comprises a switch and is configured to start, select or end a function in the first unit.” ([0060-0061] and [0068-0069] wherein the communication between the first and second NFC circuitry of the first and second unit is established based on a triggering signal of one device to be answered by another triggering signal by the other device. See [0142-0148] for more details, also see [0156-0168] as the communication process is controlled in terms of starting and ending based on defined and standardized criteria. Also see claim 18-19)

As to claim 9, Voutilainen teaches “wherein the second unit contains an operating element configured to be controlled directly by a user.” ([0148] wherein the devices 18 and 114 includes a “user interface such as a key pad.” Moreover, [0168-0169] wherein the connection to be established by the user placing the two devices within touch proximity and “push power load”, and wherein such interaction could be done via the mobile device 18 or the other device 114 as both have the user interface including key pad similar interaction features disclosed in [0148].)

As to claim 10, Voutilainen as modified teaches “wherein the operating element of the second unit is a key or a switch or a touch screen in conjunction with a data-processing system of said second unit.” ([0148] “and interface circuits to interface with circuits, such as a cell phone radio, a battery and other power sources, key pad, touch screen, display, microphone, speakers, ear pieces, camera or other imaging devices, etc. in the devices 18 and 114.and fig 7-8 item 114 other device.”)

As to claim 11, Voutilainen as modified teaches “wherein the second unit comprises a data store containing data in the form of times, identification data, codes, reference values, actual values, software, mathematical functions, linearization parameters, calibration parameters, or algorithms for influencing the data-processing system of the first unit.” (fig 10B, [0180] “The steps of the flow diagram may represent computer code instructions stored in the RAM and/or ROM memory of the master white space device, which when executed by the central processing units (CPU), carry out the functions of an example embodiment of the invention.” Also see fig 10A as the data to be input to the mobile device 18 from the other device 114.)

As to claim 12, Voutilainen as modified teaches “A method for transmitting information between a first unit and a second unit, comprising the steps of: - providing a system according to claim 1, - storing at least one first item of information in the second unit,” ([0148] each device 18 and 114 has memory to store related data, see fig 7-8 and fig 11 “a random access memory (RAM), a read only memory (ROM), and interface circuits to interface with circuits, such as a cell phone radio, a battery and other power sources, key pad, touch screen, display, microphone, speakers, ear pieces, camera or other imaging devices, etc. in the devices 18 and 114. The RAM and ROM may be removable memory devices 126 such as smart cards, SIMs, WIMs, semiconductor memories such as RAM, ROM, PROMS, flash memory devices, etc., as shown in FIG. 11. The IEEE 802.11 MAC and PHY 12A and 12B, provide the medium access control and radio for IEEE 802.11 WLAN communications”….. The devices 18 and 114 have similar components.” Moreover, [0150] see fig 7B item 720 of device 114 “mass storage 720”. Furthermore, see fig 8A and [0153] “Data read from the wirelessly powered memory 800 may be buffered in the non-volatile memory 824, for downloading to the mobile device 18 via the high data throughput optical communication link provided by the optical waveguide 20 and optical waveguide 120.” See [0160] and [0173] “be buffered in the Non- volatile memory”. Also see [0187] “A passive RFID transponder may include writable electrically erasable, programmable, read-only memory (EEPROM) for storing data received from the RFID reader, which modulates the continuous carrier wave sent by the RFID reader.” See fig 10 A-B.)
“- establishing a wireless connection between a first transceiver unit and a second transceiver unit in the near field of the first unit, and transmitting power from the first unit to the second unit,” ([0170] “including a wireless powered memory 800”; see claims 18-19.)
“- transmitting at least one of the at least one first item of information to the first unit via the wireless connection, - performing an operation at least within the first unit according to the transmitted information, and - at any point of time after establishing the wireless connection, emitting an optical and/or an acoustic signal by a feedback device thereby giving feedback regarding at least one feature from the group comprising the operating state of the first unit, the readiness for use of the second unit or of the first unit, the confirmation regarding operations that have been executed, a status value of the first unit, a measured value, a calibration value and a reference value.” (fig 10 A-B wherein the communication between the first and second unit is disclosed. Moreover, claims 18-19, the wireless communication is disclosed. Moreover, [0167-0168] wherein the feedback such as the message is provided. Wherein such message may include audible or visual features and effects. See [0158] “If either one of the devices has a flag up for need of charging and the other one agrees to provide power”; “transfer state”. Furthermore, [0155-0159] wherein the device to be disconnected based on the available charge and operating state and wherein the flag shows the readiness to receive power see [0158] “agrees”)
The express limitation of emitting optical and/or an acoustic signal, even though it is expected, yet has not been cited.
Vaananen teaches emitting an optical and/or an acoustic signal by a feedback device thereby giving feedback.” ([0066] “chip unit 140 energizes or controls the loudspeaker 190 to produce an audible beep, music, or any sound signal. Alternatively, or to supplement the said sound signal, the radio transceiver chip unit 140 energizes or controls the light 180 to flash a light signal. Also, alternatively or to supplement the said sound signal and/or light signals”. Moreover, [0054] the inductive energy concept is applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical and or acoustic effects of Vaananen to be associated with the messaging approach of Voutilainen wherein such well-known approach would provide an emphasized messaging aspect that would draw users’ attention which in turn would increase the system feasibility and effectiveness. 

As to claim 13, Voutilainen as modified teaches “the method is used for the purpose of configuration, control, compensation or programming, or for calibration or for identification of the first unit or of the transducer in the first unit,” ([0188-0189] “Radio Frequency Identification (RFID)” also see [0146] “initialization schemes”. Also see fig 9 “image sensor”.)
“- the at least one first item of information is an item from the group consisting of identification data, configuration data, compensation data, software codes, control commands and calibration data, and - the operation performed within the first unit is executing transmitted control commands or software codes or implementing configuration data, compensation data, software codes, control commands or calibration data into a data-processing system of the first unit or into a measurement system of the transducer being a part of the first unit or performing calibration of the transducer in the first unit.” ([0146] wherein the configuration of “data transfer, coding, initialization schemes, conditions required for data collision control…” reads on “configuration, control, compensation or programming, or for calibration or for identification of the first unit or of the transducer in the first unit”. See fig 10 A-B and [0174-0180] “code instructions”. See fig 9, “image sensor”)

As to claim 14, Voutilainen as modified teaches “- the method is used for requesting the status of the first unit or of the transducer in the first unit or for requesting stored data of the first unit or of the transducer in the first unit,” ([0158-0159] there is a communication between the two devices based on a defined protocol “FIG.8A : [1] the mobile device 18 may be read or read the other device 114, and it may be charged or it may charge another device. When the wireless charging begins, both of the devices 18 and 114 are in the NFC data transfer state”; “If either one of the devices has a flag up for need of charging and the other one agrees to provide power”. Moreover, [0144] “the transferred data is provided to the processor 20 in device 18”. See fig 9 “image sensor”)
“- the at least one first item of information is an item from the group consisting of identification data or at least one control command, and - the operation performed within the first unit comprises a transmission of at least one second item of information from the first unit to the second unit via the wireless connection, wherein the second item of information is at least one from the group consisting of status data of the first unit or of the transducer in the first unit or stored data of the first unit or of the transducer in the first unit.” (fig 10 A-B and [0174-0180] and [0146] see the rejection of claim 13 above.)

As to claim 15, Voutilainen as modified teaches “wherein - the method is used for transmission of measured values of the transducer in the second unit or for configuration, control, generation of measured values, calibration or referencing of the transducer in the second unit,” (fig 9 wherein the image sensor reads on transducer and wherein the measurement of the video camera to be transferred to unit 1 as in fig 10A-B. see [0093-0095] and [0172-0183].)
“- the at least one first item of information is an item from the group consisting of identification data or at least one control command, and - the operation performed at least within the first unit is one from the group consisting of transmitting configuration data, compensation data, control commands and calibration data from the first unit to the second unit via the wireless connection, or activating the transducer in the second unit and carrying out at least one measurement using the transducer in the second unit and transmitting measured values from the second unit to the first unit via the wireless connection.” (fig 9-10 and [0172-0189] wherein the identification is disclosed in [0188-0189]; wherein the “triggering” which reads on “activating” disclosed in [0172]. Moreover, wherein fig 10A-B reads on “transmitting configuration data, compensation data, control commands and calibration data from the first unit to the second unit via the wireless connection”. Moreover, the wireless communication is disclosed at leas in claims 18-19, [0172-0173], and [0145-0147].)

As to claim 16, Voutilainen as modified teaches “wherein the step of performing an operation at least within the first unit comprises transmitting at least one second item of information from the first unit to the second unit and storing the second item of information in the second unit.” (fig 10A-B and [0173-0188]. Moreover, [0148] each device 18 and 114 has memory to store related data, see fig 7-8 and fig 11 “a random access memory (RAM), a read only memory (ROM), and interface circuits to interface with circuits, such as a cell phone radio, a battery and other power sources, key pad, touch screen, display, microphone, speakers, ear pieces, camera or other imaging devices, etc. in the devices 18 and 114. The RAM and ROM may be removable memory devices 126 such as smart cards, SIMs, WIMs, semiconductor memories such as RAM, ROM, PROMS, flash memory devices, etc., as shown in FIG. 11. The IEEE 802.11 MAC and PHY 12A and 12B, provide the medium access control and radio for IEEE 802.11 WLAN communications”….. The devices 18 and 114 have similar components.” Moreover, [0150] see fig 7B item 720 of device 114 “mass storage 720”. Furthermore, see fig 8A and [0153] “Data read from the wirelessly powered memory 800 may be buffered in the non-volatile memory 824, for downloading to the mobile device 18 via the high data throughput optical communication link provided by the optical waveguide 20 and optical waveguide 120.” See [0160] and [0173] “be buffered in the Non- volatile memory”. Also see [0187] “A passive RFID transponder may include writable electrically erasable, programmable, read-only memory (EEPROM) for storing data received from the RFID reader, which modulates the continuous carrier wave sent by the RFID reader.” See fig 10 A-B.)

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voutilainen in view of Vaananen as applied to claim 1 above, and further in view of US 2012/0236306 A1, Ostermeyer. Ostermeyer is cited in the IDS submitted on 3/9/2021.

As to claim 7, Voutilainen as modified teaches the limitations of claim 1. Voutilainen teaches device 114 (other device) which could be any device either attached to the mobile device 18 [0172] or in touch proximity as in [0170].)
Voutilainen is silent in regards to “the second unit is a calibration cuvette configured to calibrate the transducer and to be releasable connected to the first unit in such a way that the transducer is in contact with an calibration medium, - the second unit has a light emitting device as the feedback device, and. - the second unit is configured to start a calibration function within the first unit.”
Ostermeyer teaches “the second unit is a calibration cuvette configured to calibrate the transducer and to be releasable connected to the first unit in such a way that the transducer is in contact with a calibration medium,” ([0006], [0011-0012] wherein the wireless connection of the cuvette system including a processor and a coil, and wherein the cuvette system could either have its own power source or powered “electromagnetically in particular (wirelessly)”, wherein the system is compatible to applicable well-known wireless communication; “may operate in an optical manner, in a capacitive manner, in an inductive manner or in any other manner which allows wireless, contactless transfer of data.” Moreover, [0017] [0020], [0028] and [0042] wherein the transducer/sensor to be calibrated. Moreover, [0112] and fig 2, wherein the attachment features are disclosed, wherein the wireless communication with external units/ power source “The data reception module 234 is in particular attached at an inner wall 227 of the sample chamber 229, the communication between the information presenter 232 and the data reception module 234 is performed wirelessly across a small air gap.” Moreover, [0115-0116] wherein different well-known possible approaches could be used to transfer data and supply energy such as “across their air transfer path”; “beside the classical RFID, which transfers the data normally via a loss modulation to the transmitter coil, also a traditional radio transfer is employed. When enough energy has been transferred into the cuvette, it may be transmitted from there with every known radio method (e.g., ZigBee, WLAN, wireless USB, or the like)” wherein such at least one of such devices is releasable.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the cuvette unit of Ostermeyer to the mobile device 18 of Voutilainen representing the other device 114, as the cuvette unit is communicationally compatible with device 18, wherein Voutilainen teaches that the other device 114 includes features that are already existed in the cuvette unit of Ostermeyer. One of ordinary skill in the art would appreciate such attachment as it would increase the system of Voutilainen feasibility and applicability.
Vaananen teaches “- the second unit has a light emitting device as the feedback device,” ([0066] “chip unit 140 energizes or controls the loudspeaker 190 to produce an audible beep, music, or any sound signal. Alternatively, or to supplement the said sound signal, the radio transceiver chip unit 140 energizes or controls the light 180 to flash a light signal. Also, alternatively or to supplement the said sound signal and/or light signals”. Moreover, [0054] the inductive energy concept is applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical and or acoustic effects of Vaananen to be associated with the messaging approach of Voutilainen wherein such well-known approach would provide an emphasized messaging aspect that would draw users’ attention which in turn would increase the system feasibility and effectiveness.
Ostermeyer teaches “and. - the second unit is configured to start a calibration function within the first unit.” ([0006-0008] wherein the calibration process is applied by communicating with external units, “accessible to the external data reception module”, also see [0010-0011] and [0017-0018].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the cuvette unit of Ostermeyer to the mobile device 18 of Voutilainen representing the other device 114, as the cuvette unit is communicationally compatible with device 18, wherein Voutilainen teaches that the other device 114 includes features that are already existed in the cuvette unit of Ostermeyer. One of ordinary skill in the art would appreciate such attachment as it would increase the system of Voutilainen feasibility and applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0151054 A1, Pi wherein the wireless powering and communication between two machines, is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/18/2022